DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “certain state”. It is not clear to the examiner what a certain state is.
Claims 2-5, depend on claim 1, thus are indefinite and rejected for the same reasons as outlined above.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6-9 recites the limitation “certain state”. It is not clear to the examiner what a certain state is.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1, at step 1, the claim recites a system comprising a combination of concrete devices (a smart meter, a power storage device, a power conversion device, a server), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “wherein when a baseline indicating power consumption of an electrical device is in a certain state… the electrical device being other than the power storage device and included in the connection target”, “when the baseline is in the certain state”, and “the server determines, using the first measurement result and the second measurement result, a relation between the instruction value and a measurement value of the amount of power exchanged between the power grid and the power storage device”.
The limitation of “wherein when a baseline indicating power consumption of an electrical device is in a certain state… the electrical device being other than the power storage device and included in the connection target”, “when the baseline is in the certain state”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, baseline is described in Page 16, Line 28 – Page 17, Line 2 “Server 400 may determine that the baseline is in the certain state, for example, when a magnitude of an amount of change in the amount of power measured by smart meter 500 per predetermined period is less than or equal to a threshold value with charging and discharging of battery 100 being halted”, which in the context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “the server determines, using the first measurement result and the second measurement result, a relation between the instruction value and a measurement value of the amount of power exchanged between the power grid and the power storage device” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, determining a relation between the instruction value and a measurement value is described on Page 20, Line 21-24 “The calibration line indicates a relation between the instruction value for power conversion device 70 as to the amount of power and the measurement value of the amount of power exchanged between power grid 540 and battery 100”, and on Page 22, Line 5-8 “server 400 calculates a linear function indicating an approximate line to these points by using, for example, a least squares method or the like. It should be noted that a known technique may be used as a method for calculating the linear function indicating the approximate line by using the least square method”, furthermore Fig. 3 describes calculation steps (S106, S114, S122, S130), and described in Page 17, Line 15-26, and Page 20, Line 25-29 “Server 400 sets the calibration line using the measurement result during the execution period of the first charging control, the measurement result during the execution period of the second charging control, the measurement result during the execution period of the first power feeding control, and the measurement result during the execution period of the second power feeding control”, which further explains how mathematical calculations are integrated in determining the calibration line, which indicates a relation between the instruction value and a measurement value, which in context of this claim encompasses mathematical calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a power amount measurement system comprising: a smart meter that measures an amount of power exchanged between a power grid and a connection target of the power grid; a power storage device that is one of a plurality of electrical devices included in the connection target; a power conversion device that adjusts power to be exchanged between the power grid and the power storage device”, “a server that obtains a measurement results of the smart meter”, “the server obtains, from the smart meter, a first measurement result about an amount of power exchanged during an execution period of the first control”, “the server obtains, from the smart meter, a second measurement result about an amount of power exchanged during an execution period of the second control”, “a server… that controls the power conversion device, wherein… the server instructs the power conversion device to execute first control to control the power conversion device to exchange power with a first amount of power being employed as an instruction value”, and “the server instructs the power conversion device to execute second control to control the power conversion device to exchange power with a second amount of power being employed as the instruction value, the second amount of power being different from the first amount of power”.
The server is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “a power amount measurement system comprising: a smart meter that measures an amount of power exchanged between a power grid and a connection target of the power grid; a power storage device that is one of a plurality of electrical devices included in the connection target; a power conversion device that adjusts power to be exchanged between the power grid and the power storage device” limits the abstract idea to a particular power amount measurement system, it is linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The limitations of “a server that obtains a measurement results of the smart meter”, “the server obtains, from the smart meter, a first measurement result about an amount of power exchanged during an execution period of the first control”, and “the server obtains, from the smart meter, a second measurement result about an amount of power exchanged during an execution period of the second control” represents mere data gathering (obtaining measurement results, a first measurement result, a second measurement result) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical concept of determining a relation between the instruction value and a measurement value. The server obtaining measurement results is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitations of “the server instructs the power conversion device to execute first control to control the power conversion device to exchange power with a first amount of power being employed as an instruction value”, and “the server instructs the power conversion device to execute second control to control the power conversion device to exchange power with a second amount of power being employed as the instruction value, the second amount of power being different from the first amount of power” is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “server” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The “a power amount measurement system comprising: a smart meter that measures an amount of power exchanged between a power grid and a connection target of the power grid; a power storage device that is one of a plurality of electrical devices included in the connection target; a power conversion device that adjusts power to be exchanged between the power grid and the power storage device” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The server obtains measurement results as discussed above, represents mere data gathering and is insignificant extra-solution activity. The server instructs, as discussed above, represents mere instructions to apply the judicial exception on a computer. Further, these elements are well-understood, routine, and conventional.
With respect to power amount measurement system comprising: smart meter, a power storage device, a power conversion device, MIYATA et al. in USPGPUB 2020/0006954 discloses Paragraph [0049] “The AC meter 4 is an electric energy meter such as a smart meter and an analogue-type electric energy meter and measures the electric energy used by the customer”, Paragraph [0046] “The customer's system 16 is a system managed by the customer and is configured by including a customer's facility 3, a customer's communication terminal 30, an electric vehicle (EV: Electric Vehicle) 9 as a mobile storage battery apparatus, and solar photovoltaic generating equipment 10. Incidentally, the customer's system 16 may further include a storage battery 8”, which shows both an EV storage battery and a separate storage battery as well, and Paragraph [0050] “The hybrid-power conditioning system 7 is an electric power conversion apparatus which has a function converting the electricity input from the system 2 from an alternating current to a direct current and charging the connected electric vehicle 9, and a function charging the electric vehicle 9 with the electricity generated from the solar photovoltaic generating equipment (PV: Photovoltaics) 10”, and Paragraph [0051].
ENDO et al. in USPGPUB 2017/0207632 discloses Paragraph [0032] “The power measurement device 4 measures a value of power transmitted through each of a plurality of power lines D1, D2 and D3 in this home (demand area)”, and Paragraph [0033-0034], wherein examiner interpreted power measurement device as a smart meter, Paragraph [0036] “The EV-PCS 5 is a power conditioning system used for an electric vehicle (EV) 10. The EV-PCS 5 performs control of charging/discharging of a storage battery 11 that is installed in the EV 10. The EV-PCS 5 charges the storage battery 11 using power supplied from the commercial power supply 8 and/or from the PV-PCS 6”, wherein battery installed in EV is storage device, and Paragraph [0040] “The PV-PCS 6 is a power conditioning system for photovoltaics (PV). The PV-PCS 6 performs, using a power conditioner, DC power to AC power conversion of electricity generated by photovoltaic panels (PV panels) 12 and supplies the converted power to the EV-PCS 5 through the power line D3. The power supplied from the PV-PCS 6… is supplied (for sale) to the commercial power supply 8”, and Paragraph [0036] “the PV-PCS 6 supplies the power released from the storage battery 11 to the commercial power supply 8 as power for sale”, wherein examiner interpreted PV-PCS as power conversion device, and converting DC power to AC power as adjusting power, and supplying power for sale to commercial power supply from storage battery as exchanging power.
Nishibayashi et al. in USPGPUB 2015/0241896 discloses Paragraph [0053] “A smart meter (master meters) installed in a customer such as industry (manufacture and commerce) and a household measures electric energy consumed in the facilities on the customer side, and periodically notifies a management server of an electric power company”, and Paragraph [0054], Paragraph [0053] “A BESS installed on the premises of the customer stores power supplied from a system network of the electric power company, or power generated by a PV on the premises. An EV stores power to an onboard battery via a charger”, and Paragraph [0072] “the BESS is configured by an energy storage (BMU: Battery Management Unit) and an electric power converter. The electric power converter is called an inverter, converter, or a PCS (Power Conditioning System), which takes roles of converting the input/output of electric power, or adjusting the voltage”.
Sugeno et al. in USPGPUB 2013/0264865 discloses Paragraph [0206] “The smart meter 107 has a function of measuring a used amount of commercial utility electric power, and transmitting information on the used amount of commercial utility electric power thus measured to an electric power company”, Paragraph [0204] “in an electric storage system 100 for a house 101, an electric power is supplied from a centralized electric power system 102 including thermal power generation 102a, nuclear power generation 102b, hydraulic power generation 102c, and the like to an electric storage device 103 through an electric power grid 109”, and Paragraph [0053] “An electric storage device, for example, a battery module 6 is connected between an output side of the AC-DC converter 3, and an input side of the DC-AC inverter 4 through a charging circuit 5”, and “The battery module 6 is charged with the electricity from the D.C. output electric power from the AC-DC converter 3 through the charging circuit 5”.
With respect to server obtains measurement results, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to server instructs, the courts have found limitations directed to transmitting information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claims 6-7, these claims recites substantively the same abstract idea identified in claim 1 above; and recites substantively similar additional elements (a smart meter, a storage device, a power conversion device) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Independent Claim 8, at step 1, the claim recites a device comprising a combination of concrete devices (a smart meter, a power storage device, a power conversion device, a server), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “wherein when a baseline indicating power consumption of an electrical device is in a certain state… the electrical device being other than the power storage device and included in the connection target”, “when the baseline is in the certain state”, “the controller determines, using the first measurement result and the second measurement result, a relation between the instruction value and the amount of power exchanged between the power grid and the power storage device”, and “the controller calculates, using the relation and the instruction value, a measurement value of the amount of power exchanged between the power grid and the power storage device”.
The limitation of “wherein when a baseline indicating power consumption of an electrical device is in a certain state”, “when the baseline is in the certain state”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, baseline is described in Page 16, Line 28 – Page 17, Line 2 “Server 400 may determine that the baseline is in the certain state, for example, when a magnitude of an amount of change in the amount of power measured by smart meter 500 per predetermined period is less than or equal to a threshold value with charging and discharging of battery 100 being halted”, which in the context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “the controller determines, using the first measurement result and the second measurement result, a relation between the instruction value and the amount of power exchanged between the power grid and the power storage device” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, determining a relation between the instruction value and a measurement value is described on Page 20, Line 21-24 “The calibration line indicates a relation between the instruction value for power conversion device 70 as to the amount of power and the measurement value of the amount of power exchanged between power grid 540 and battery 100”, and on Page 22, Line 5-8 “server 400 calculates a linear function indicating an approximate line to these points by using, for example, a least squares method or the like. It should be noted that a known technique may be used as a method for calculating the linear function indicating the approximate line by using the least square method”, furthermore Fig. 3 describes calculation steps (S106, S114, S122, S130), and described in Page 17, Line 15-26, and Page 20, Line 25-29 “Server 400 sets the calibration line using the measurement result during the execution period of the first charging control, the measurement result during the execution period of the second charging control, the measurement result during the execution period of the first power feeding control, and the measurement result during the execution period of the second power feeding control”, which further explains how mathematical calculations are integrated in determining the calibration line, which indicates a relation between the instruction value and a measurement value, which in context of this claim encompasses mathematical calculations.
The limitation of “the controller calculates, using the relation and the instruction value, a measurement value of the amount of power exchanged between the power grid and the power storage device” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts, which in the context of this claim encompasses mathematical calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “the power amount measurement device comprising: a power storage device that is one of a plurality of electrical devices included in the connection target; a power conversion device that adjusts power to be exchanged between the power storage device and the power grid”, “a power amount measurement device for communicating with a server that obtains a measurement result of a smart meter that measures an amount of power exchanged between a power grid and a connection target of the power grid”, “the controller obtains, from the server, a first measurement result about an amount of power exchanged during an execution period of the first control”, “the controller obtains, from the server, a second measurement result about an amount of power exchanged during an execution period of the second control”, “a controller that controls the power conversion device, wherein… the controller receives, from the server, an execution instruction for first control to control the power conversion device to exchange power with a first amount of power being employed as an instruction value, the controller executes the first control”, and “the controller receives, from the server, an execution instruction for second control to control the power conversion device to exchange power with a second amount of power being employed as the instruction value, the controller executes the second control”.
 The server is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “the power amount measurement device comprising: a power storage device that is one of a plurality of electrical devices included in the connection target; a power conversion device that adjusts power to be exchanged between the power storage device and the power grid” limits the abstract idea to a particular power amount measurement system, it is linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The limitation of “a power amount measurement device for communicating with a server that obtains a measurement result of a smart meter that measures an amount of power exchanged between a power grid and a connection target of the power grid”, “the controller obtains, from the server, a first measurement result about an amount of power exchanged during an execution period of the first control”, “the controller obtains, from the server, a second measurement result about an amount of power exchanged during an execution period of the second control” represents mere data gathering (obtaining measurement results, a first measurement result, a second measurement result) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical concept of determining a relation between the instruction value and a measurement value. The server obtaining measurement results is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “a controller that controls the power conversion device, wherein… the controller receives, from the server, an execution instruction for first control to control the power conversion device to exchange power with a first amount of power being employed as an instruction value, the controller executes the first control”, and “the controller receives, from the server, an execution instruction for second control to control the power conversion device to exchange power with a second amount of power being employed as the instruction value, the controller executes the second control” is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “server” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The “the power amount measurement device comprising: a power storage device that is one of a plurality of electrical devices included in the connection target; a power conversion device that adjusts power to be exchanged between the power storage device and the power grid” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The controller obtains measurement results as discussed above, represents mere data gathering and is insignificant extra-solution activity. The controller receives, from the server, an execution instruction, as discussed above, represents mere instructions to apply the judicial exception on a computer. Further, these elements are well-understood, routine, and conventional.
With respect to power amount measurement device comprising: a power storage device, a power conversion device MIYATA et al. in USPGPUB 2020/0006954 discloses Paragraph [0046] “The customer's system 16 is a system managed by the customer and is configured by including a customer's facility 3, a customer's communication terminal 30, an electric vehicle (EV: Electric Vehicle) 9 as a mobile storage battery apparatus, and solar photovoltaic generating equipment 10. Incidentally, the customer's system 16 may further include a storage battery 8”, which shows both an EV storage battery and a separate storage battery as well, and Paragraph [0050] “The hybrid-power conditioning system 7 is an electric power conversion apparatus which has a function converting the electricity input from the system 2 from an alternating current to a direct current and charging the connected electric vehicle 9, and a function charging the electric vehicle 9 with the electricity generated from the solar photovoltaic generating equipment (PV: Photovoltaics) 10”, and Paragraph [0051].
ENDO et al. in USPGPUB 2017/0207632 discloses Paragraph [0033-0034], wherein examiner interpreted power measurement device as a smart meter, Paragraph [0036] “The EV-PCS 5 is a power conditioning system used for an electric vehicle (EV) 10. The EV-PCS 5 performs control of charging/discharging of a storage battery 11 that is installed in the EV 10. The EV-PCS 5 charges the storage battery 11 using power supplied from the commercial power supply 8 and/or from the PV-PCS 6”, wherein battery installed in EV is storage device, and Paragraph [0040] “The PV-PCS 6 is a power conditioning system for photovoltaics (PV). The PV-PCS 6 performs, using a power conditioner, DC power to AC power conversion of electricity generated by photovoltaic panels (PV panels) 12 and supplies the converted power to the EV-PCS 5 through the power line D3. The power supplied from the PV-PCS 6… is supplied (for sale) to the commercial power supply 8”, and Paragraph [0036] “the PV-PCS 6 supplies the power released from the storage battery 11 to the commercial power supply 8 as power for sale”, wherein examiner interpreted PV-PCS as power conversion device, and converting DC power to AC power as adjusting power, and supplying power for sale to commercial power supply from storage battery as exchanging power.
Nishibayashi et al. in USPGPUB 2015/0241896 discloses Paragraph [0053] “A BESS installed on the premises of the customer stores power supplied from a system network of the electric power company, or power generated by a PV on the premises. An EV stores power to an onboard battery via a charger”, and Paragraph [0072] “the BESS is configured by an energy storage (BMU: Battery Management Unit) and an electric power converter. The electric power converter is called an inverter, converter, or a PCS (Power Conditioning System), which takes roles of converting the input/output of electric power, or adjusting the voltage”.
Sugeno et al. in USPGPUB 2013/0264865 discloses Paragraph [0204] “in an electric storage system 100 for a house 101, an electric power is supplied from a centralized electric power system 102 including thermal power generation 102a, nuclear power generation 102b, hydraulic power generation 102c, and the like to an electric storage device 103 through an electric power grid 109”, and Paragraph [0053] “An electric storage device, for example, a battery module 6 is connected between an output side of the AC-DC converter 3, and an input side of the DC-AC inverter 4 through a charging circuit 5”, and “The battery module 6 is charged with the electricity from the D.C. output electric power from the AC-DC converter 3 through the charging circuit 5”.
With respect to controller obtains measurement results, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to controller receives, from the server, an execution instruction, the courts have found limitations directed to receiving information electronically, as recited at high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 9, at step 1, the claim recites a device comprising a combination of concrete devices (a power conversion device, a power storage device, a measurement device, a calculation device), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “a calculation device that calculates a measurement value of an amount of power exchanged between the power grid and the power storage device”, “wherein when a baseline indicating power consumption of an electrical device other than the power storage device and included in the connection target is in a certain state”, “the calculation device determines, using a first measurement result and a second measurement result, a relation between the instruction value and the measurement value of the amount of power exchanged between the power grid and the power storage device”, and “the calculation device calculates, using the relation and the instruction value, a measurement value of power exchanged between the power grid and the power storage device”.
The limitation of “a calculation device that calculates a measurement value of an amount of power exchanged between the power grid and the power storage device”, covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, calculating a measurement value of an amount of power exchanged between the power grid and the power storage device is described on Page 17, Line 15-26, which in the context of this claim encompasses mathematical calculations.
The limitation of “wherein when a baseline indicating power consumption of an electrical device other than the power storage device and included in the connection target is in a certain state” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, baseline is described in Page 16, Line 28 – Page 17, Line 2 “Server 400 may determine that the baseline is in the certain state, for example, when a magnitude of an amount of change in the amount of power measured by smart meter 500 per predetermined period is less than or equal to a threshold value with charging and discharging of battery 100 being halted”, which in the context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “the calculation device determines, using a first measurement result and a second measurement result, a relation between the instruction value and the measurement value of the amount of power exchanged between the power grid and the power storage device” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, determining a relation between the instruction value and a measurement value is described on Page 20, Line 21-24 “The calibration line indicates a relation between the instruction value for power conversion device 70 as to the amount of power and the measurement value of the amount of power exchanged between power grid 540 and battery 100”, and on Page 22, Line 5-8 “server 400 calculates a linear function indicating an approximate line to these points by using, for example, a least squares method or the like. It should be noted that a known technique may be used as a method for calculating the linear function indicating the approximate line by using the least square method”, furthermore Fig. 3 describes calculation steps (S106, S114, S122, S130), and described in Page 17, Line 15-26, and Page 20, Line 25-29 “Server 400 sets the calibration line using the measurement result during the execution period of the first charging control, the measurement result during the execution period of the second charging control, the measurement result during the execution period of the first power feeding control, and the measurement result during the execution period of the second power feeding control”, which further explains how mathematical calculations are integrated in determining the calibration line, which indicates a relation between the instruction value and a measurement value, which in context of this claim encompasses mathematical calculations.
The limitation of “the calculation device calculates, using the relation and the instruction value, a measurement value of power exchanged between the power grid and the power storage device” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts, which in the context of this claim encompasses mathematical calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a power conversion device that adjusts power to be exchanged between a power storage device and a power grid, the power storage device being one of a plurality of electrical devices included in a connection target of the power grid, the power amount measurement device comprising: a measurement device that measures an amount of power exchanged between the power grid and the connection target”, “the first measurement result being a measurement result about an amount of power exchanged during an execution period of the first control, the second measurement result being a measurement result about an amount of power exchanged during an execution period of the second control, the first measurement result and the second measurement result being provided by the measurement device”, “a power amount measurement device for communicating with a server that provides an execution instruction for predetermined control to a power conversion device”, and “the server instructs the power conversion device to execute first control to control the power conversion device to exchange power with a first amount of power being employed as an instruction value and instructs the power conversion device to execute second control to control the power conversion device to exchange power with a second amount of power being employed as the instruction value, the second amount of power being different from the first amount of power”.
The server is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “a power conversion device that adjusts power to be exchanged between a power storage device and a power grid, the power storage device being one of a plurality of electrical devices included in a connection target of the power grid, the power amount measurement device comprising: a measurement device that measures an amount of power exchanged between the power grid and the connection target” limits the abstract idea to a particular power amount measurement system, it is linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The limitation of “the first measurement result being a measurement result about an amount of power exchanged during an execution period of the first control, the second measurement result being a measurement result about an amount of power exchanged during an execution period of the second control, the first measurement result and the second measurement result being provided by the measurement device” represents mere data gathering (obtaining measurement results, a first measurement result, a second measurement result) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical concept of determining a relation between the instruction value and a measurement value. The server obtaining measurement results is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “a power amount measurement device for communicating with a server that provides an execution instruction for predetermined control to a power conversion device”, and “the server instructs the power conversion device to execute first control to control the power conversion device to exchange power with a first amount of power being employed as an instruction value and instructs the power conversion device to execute second control to control the power conversion device to exchange power with a second amount of power being employed as the instruction value, the second amount of power being different from the first amount of power” is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “sever” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The “a power conversion device that adjusts power to be exchanged between a power storage device and a power grid, the power storage device being one of a plurality of electrical devices included in a connection target of the power grid, the power amount measurement device comprising: a measurement device that measures an amount of power exchanged between the power grid and the connection target” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The first and second measurement results being provided by measurement device as discussed above, represents mere data gathering and is insignificant extra-solution activity. The server instructs, as discussed above, represents mere instructions to apply the judicial exception on a computer. Further, these elements are well-understood, routine, and conventional.
With respect to power amount measurement device comprising measurement device, and communicating with a power conversion device, a power storage device, MIYATA et al. in USPGPUB 2020/0006954 discloses Paragraph [0049] “The AC meter 4 is an electric energy meter such as a smart meter and an analogue-type electric energy meter and measures the electric energy used by the customer”, Paragraph [0046] “The customer's system 16 is a system managed by the customer and is configured by including a customer's facility 3, a customer's communication terminal 30, an electric vehicle (EV: Electric Vehicle) 9 as a mobile storage battery apparatus, and solar photovoltaic generating equipment 10. Incidentally, the customer's system 16 may further include a storage battery 8”, which shows both an EV storage battery and a separate storage battery as well, and Paragraph [0050] “The hybrid-power conditioning system 7 is an electric power conversion apparatus which has a function converting the electricity input from the system 2 from an alternating current to a direct current and charging the connected electric vehicle 9, and a function charging the electric vehicle 9 with the electricity generated from the solar photovoltaic generating equipment (PV: Photovoltaics) 10”, and Paragraph [0051].
ENDO et al. in USPGPUB 2017/0207632 discloses Paragraph [0032] “The power measurement device 4 measures a value of power transmitted through each of a plurality of power lines D1, D2 and D3 in this home (demand area)”, and Paragraph [0033-0034], wherein examiner interpreted power measurement device as a smart meter, Paragraph [0036] “The EV-PCS 5 is a power conditioning system used for an electric vehicle (EV) 10. The EV-PCS 5 performs control of charging/discharging of a storage battery 11 that is installed in the EV 10. The EV-PCS 5 charges the storage battery 11 using power supplied from the commercial power supply 8 and/or from the PV-PCS 6”, wherein battery installed in EV is storage device, and Paragraph [0040] “The PV-PCS 6 is a power conditioning system for photovoltaics (PV). The PV-PCS 6 performs, using a power conditioner, DC power to AC power conversion of electricity generated by photovoltaic panels (PV panels) 12 and supplies the converted power to the EV-PCS 5 through the power line D3. The power supplied from the PV-PCS 6… is supplied (for sale) to the commercial power supply 8”, and Paragraph [0036] “the PV-PCS 6 supplies the power released from the storage battery 11 to the commercial power supply 8 as power for sale”, wherein examiner interpreted PV-PCS as power conversion device, and converting DC power to AC power as adjusting power, and supplying power for sale to commercial power supply from storage battery as exchanging power.
Nishibayashi et al. in USPGPUB 2015/0241896 discloses Paragraph [0053] “A smart meter (master meters) installed in a customer such as industry (manufacture and commerce) and a household measures electric energy consumed in the facilities on the customer side, and periodically notifies a management server of an electric power company”, and Paragraph [0054], Paragraph [0053] “A BESS installed on the premises of the customer stores power supplied from a system network of the electric power company, or power generated by a PV on the premises. An EV stores power to an onboard battery via a charger”, and Paragraph [0072] “the BESS is configured by an energy storage (BMU: Battery Management Unit) and an electric power converter. The electric power converter is called an inverter, converter, or a PCS (Power Conditioning System), which takes roles of converting the input/output of electric power, or adjusting the voltage”.
Sugeno et al. in USPGPUB 2013/0264865 discloses Paragraph [0206] “The smart meter 107 has a function of measuring a used amount of commercial utility electric power, and transmitting information on the used amount of commercial utility electric power thus measured to an electric power company”, Paragraph [0204] “in an electric storage system 100 for a house 101, an electric power is supplied from a centralized electric power system 102 including thermal power generation 102a, nuclear power generation 102b, hydraulic power generation 102c, and the like to an electric storage device 103 through an electric power grid 109”, and Paragraph [0053] “An electric storage device, for example, a battery module 6 is connected between an output side of the AC-DC converter 3, and an input side of the DC-AC inverter 4 through a charging circuit 5”, and “The battery module 6 is charged with the electricity from the D.C. output electric power from the AC-DC converter 3 through the charging circuit 5”.
With respect to first and second measurement results being provided by measurement device, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to server instructs, the courts have found limitations directed to transmitting information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Dependent Claim 2, the additional limitations of “wherein the server sets, using the first measurement result and the second measurement result, a calibration line indicating the relation between the instruction value and the measurement value” further defines mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 3, the additional limitations of “wherein when the baseline is brought out of the certain state during execution of at least one of the first control and the second control, the server does not set the calibration line using the first measurement result and the second measurement result”

Regarding Dependent Claim 4, the additional limitations of “wherein by instructing the power conversion device to execute the first control and the second control multiple times, the server obtains a plurality of measurement results about the amount of power exchanged during the execution period of the first control and the amount of power exchanged during the execution period of the second control” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 5, the additional limitations of “wherein the server obtains each of the first measurement result and the second measurement result using a third measurement result of the plurality of measurement results”, are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).
The additional limitations of “the third measurement result indicating that a difference between the instruction value and the measurement value being less than or equal to a threshold value” further defines mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	KUDO et al. [USPGPUB 2018/0205230] teaches a charging/discharging device which includes an electricity storage unit provided to a transport equipment, a power conversion unit that performs conversion of power exchanged between the electricity storage unit and an external power system.
YABE et al. [USPGPUB 2017/0302077] teaches when an energy saving is requested, a projector calculates, based on the device status data and the measurement data, a first projection value for the power consumption amount of the electrical device in accordance with a first execution plan responding to the request.
GOTO et al. [JP 2014/068439] teaches a controller can control a load section which operates by receiving power supplied from at least one of an external power system and a power storage section, and a power conversion device which is installed between the power storage section and the load section and converts power from the power storage section.
	NISHI et al. [USPGPUB 2014/0025218] teaches an electrical power control device is installed in each location in which an electric power generation facility and an electrical power storage facility are provided.
	BEAK et al. [USPGPUB 2012/0278215] teaches a charging device transmitting a charging initiation request including a charging identifier for identifying a user to an electric meter and receives a charging initiation response from the electricity meter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119